Citation Nr: 0908226	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-18 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veteran Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The Board previously remanded this claim in February 2007.


FINDINGS OF FACT

1.  The Veteran was diagnosed with a sprained back in 
service.

2.  The Veteran was not treated for, or diagnosed with, a 
lower back disorder within one year of separation.

3.  There is no medical evidence of record providing a nexus 
between the Veteran's current lower back disorder and his 
military service, or any in service injury.  


CONCLUSION OF LAW

A lower back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in a May 2004 letter, provided 
before the adjudication of this claim and an April 2007 
letter provided before the readjudication of the claim.  

The Board also finds that all relevant facts have been 
properly developed.  The Veteran's service treatment, VA 
treatment, and available private treatment records have all 
been obtained, and all evidence necessary for equitable 
resolution of the issues has been obtained.  Additionally, 
the AMC/RO has fully complied with the February 2007 Board 
remand of this matter, and the Veteran has been provided a VA 
examination related to his claim.  Further, the Veteran's 
request for a hearing has been honored and the Board does not 
have notice of any additional relevant evidence which is 
available but not of record.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claims; 
therefore, no further assistance to the Veteran with the 
development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in-service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's claim and his various other statements indicate 
his belief that his current lower back disorder is associated 
with his military service.  Specifically, the Veteran claims 
he fell of the wing of a C-124 and injured his back.  The 
Veteran indicates that he was hospitalized for approximately 
2 weeks following this fall and it was this fall that caused 
his current lower back injury.  

A February 1954 service treatment record indicates the 
Veteran complained of back pain associated with a twisting 
fall.  This injury resulted in the Veteran having limited 
range of motion, and an ultimate diagnosis of acute back 
strain.  No further service treatment records indicate any 
complaints of pain, injury, or treatment related to the 
Veteran's back.  Moreover, the Veteran's June 1955 separation 
examination notes no abnormalities related to the Veteran's 
spine or musculoskeletal system, and there are no other 
records of in service injury or treatment of the Veteran's 
back.

An August 1954 service hospital record confirms the Veteran's 
account of a 2 week hospitalization after falling off a C-
124; however, there is no indication that he injured his back 
in this fall.  This treatment record indicates the Veteran 
was kept in bed to treat his foot injury and only diagnosed a 
contusion to heels, not a back injury.  After 13 days in the 
military hospital, the Veteran was released to active duty, 
and no restrictions were noted.  

A September 2003 private treatment record is the first record 
of the Veteran's post-service treatment of his lower back 
disorder.  During this consultation, the Veteran reported a 
history of back pain beginning in 1972.  After taking an MRI 
of the Veteran's back and conducting a physical examination, 
the doctor determined that the Veteran had "signs and 
symptoms that are consistent with degenerative changes 
occurring in the spine," but does not indicate this disorder 
is related to the Veteran's military service.  The Veteran 
has submitted numerous other private treatment records 
documenting the treatment of his lower back disorder, 
however, none of these records indicate the condition is 
related to his military service.  

In April 2008, the Veteran was provided with a VA examination 
related to his service connection claim.  During this 
examination, the Veteran reported the onset of his lower back 
disorder was in 1954, and got progressively worse.  The 
Veteran also indicated that he had a lumbar laminectomy in 
1972, and the examiner noted an appropriate scar indicating 
such procedure actually took place.  The examiner also noted 
the Veteran's report of weekly back pain flare-ups that last 
for hours.  A physical examination of the Veteran was 
performed, and the examiner diagnosed the Veteran with 
degenerative joint disease of the lumbar spine.

As it related to the Veteran's service connection claim, the 
examiner commented specifically that the Veteran's 
degenerative joint disease of the lumbar spine was less 
likely as not (less than 50/50 probability) related to 
service.  In reaching this opinion, the examiner specifically 
considered the Veteran's February 1954 diagnosis of acute 
back strain, the Veteran's August 1954 contusion to heels, 
the Veteran's separation medical examination, and the 
Veteran's 1972 lumbar laminectomy.  Essentially, the only 
medical opinion of record weighs against connecting the 
Veteran's current lower back disorder to his military 
service.

The Board has considered the Veteran's statements that his 
current lower back disorder is related to a fall in service; 
however, the Veteran as a lay person is not qualified to 
diagnose or connect a medical condition of this nature to his 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The first medical record diagnosing a lower 
back disorder is some forty-eight years after his separation 
from service (1955-2003) and even the Veteran's claimed 
lumbar laminectomy occurred some seventeen years after his 
separation from service (1955-1972).  The significant gap in 
time between the Veteran's separation from military service 
and his first post service treatment, make any statement by 
the Veteran regarding the continuity of symptomatology 
associated with his lower back disorder less credible.  See 
Maxon v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed. Cir. 2000).  Additionally, the only medical opinion of 
record indicates the Veteran's in service injuries are not 
likely related to his current lower back disorder.  

Based on the evidence of record, the Board must deny the 
Veteran's service connection claim for a lower back disorder.  
The Veteran's complaints of pain and ultimate diagnosis with 
a lower back disorder occurred many years after he separated 
from service.  Additionally, no medical evidence of record 
provides the requisite nexus between the Veteran's military 
service and his present lower back disorder that would permit 
the Board to grant his claim on a direct basis.  Accordingly, 
the Veteran's claim is denied.


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a lower back disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


